DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 5, 2022. Claims 1, 2, and 5 are amended.
The applicant asserts that Carcasi merely discloses the temperature measurements of a given round of processing, and there is no indication that the prior art acquires the heat plate’s temperature “before the substrate is heated,” as independent claims 1 and 5 now require (pp. 12-13). 
In response, the examiner disagrees. Paragraph [0072] of Carcasi describes a controller which manipulates the elements of the heat plate in accordance with pre-determined temperature set points. Necessarily, such an operation presupposes the existence of a sensor to determine whether or not said set points are satisfied. Paragraph [0062], for instance, stipulates various initial temperature conditions for the hot plate such as “ambient” or “process target temperature.” Because these initial conditions, by definition, must be satisfied prior to the onset of processing, the examiner understands such deliverances as reading upon the new material requiring the acquisition of a temperature “before the substrate is heated.”
The rejections are maintained.
Drawings
After further consideration, the examiner understands the previous drawing objections to have been made in error, as Figure 5 clearly depicts the three elevating pins (~119b). Although Applicant has already amended the specification to remove the adjective “three,” this detail can be reintroduced without objection from the Office.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “device” and “unit,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first transfer device” of claims 1 and 2;
The “storage unit” of claim 1;
The “processing unit” of claims 1 and 2;
The “second transfer device” of claims 3 and 4;
The “transfer device” of claims 7 and 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first transfer device will be interpreted as vertically movable lift pins (119b) actuated by a motor (119a) in accordance with paragraph [0059] of the specification. 
The storage unit (M2) will be interpreted as a module of a computer dedicated to data storage in accordance with paragraphs [0068], [0070], and [0073]. 
The processing unit (M3) will be interpreted as the module of a computer dedicated to data processing in accordance with paragraphs [0068], [0071], and [0073]. 
 The “second transfer device” of claims 3-4 and the “transfer device” of claims 7-8 will each be interpreted as one or more arms from the grouping of arms A2-A5 in accordance with paragraph [0055]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim stipulates a fifth processing which proceeds “after the second processing.” Does this syntax imply that the second processing of placing the substrate on the heat plate has been repeated following the fourth processing? Formally, because the fifth processing occurs subsequent the second processing, the contested limitation is satisfied tautologically. Clarification as to the correct sequencing is required. To advance prosecution, the examiner will provisionally interpret the limitation as requiring another instance of second processing.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim enumerates steps six thru nine, which simply replicate steps two thru five of claim 5. However, claim 6 refers to “the substrate,” implying that the same substrate which received processes two thru five subsequently receives processes six through nine. It is unclear, then, if the same substrate receives processes one thru nine, or if a first substrate receives processes one thru five and a second substrate receives processes six thru nine. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of either scenario as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al., US 2007/0272680, in view of Carcasi, US 2009/0246723.
Claims 1, 5, 9: Tadokoro discloses a heat-treating apparatus, comprising (Fig. 4):
A heat plate (140) configured to supply heat to a substrate (W) [0049];
A cooling plate (170) configured to cool the substrate [0055];
Wherein lift pins (150) actuated by a motor (151), i.e., the “first transfer device,” transfer the substrate between the heat and cooling plates [0053];
A temperature sensor (145) configured to acquire a temperature of the heat plate ([0071], Fig. 7);
A storage unit (202) configured to store correlation data [0062];
A processing unit (191) performing the steps of [0059-60]:
A first processing of acquiring the temperature of the heat plate with a temperature sensor;
A second processing of placing, after the first processing, the substrate on the heat plate by controlling the first transfer device;
A fourth processing of placing the substrate on the cooling plate by controlling the first transfer device.
Regarding the claimed “third processing,” although Tadokoro sets the cooling plate to a “predetermined preset temperature,” there is no indication that the control unit determines the cooling time on the basis of the heat plate’s temperature [0055]. In supplementation, Carcasi discloses a heat-treating chamber that, like Tadokoro, includes both a heat plate (324) and a cooling plate (322) (Figs. 10, [0062-63]). As shown by Figure 12, Carcasi has calculated a precise relationship between the temperature of the heat plate and the time required to cool the substrate to temperatures between 110 and 45 degrees Celsius [0074]. (Region D corresponds to process step 442, i.e., lowering substrate temperature via the cooling plate [0075].) Necessarily, the derivation of this dataset presupposes the acquisition of the heat plate’s temperature and the subsequent calculation of the cooling time required to attain any temperature below said heat plate temperature, down to 45 degrees Celsius. It would have been obvious to the skilled artisan to configure Tadokoro’s control unit to calculate the time required to cool the substrate to a specified temperature to permit the efficient sequencing of transfer and processing operations. 
Claims 2, 6: This control sequence is satisfied simply by applying the same processing to a second wafer. Given that Tadokoro seeks to process plural sets of wafers, the reference will necessarily perform the enumerated fifth thru eighth processing steps. 
Claims 3, 7: Tadokoro provides second transfer devices (10, 11), i.e., transfer arms, which convey substrates to the cooling plate disposed within column G5 (Fig. 1, [0045]).
Claims 4, 8: Cooling the substrate to a temperature below that which would render the transfer arm inoperable would be an obvious design choice. Further, Carcasi cools the substrate to under 50 degrees Celsius, which is well within the range accommodated by conventional materials used within the context of substrate processing (Fig. 12). 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716